In the brief filed in support of the plaintiff's application for a rehearing, it is argued that the defendant submitted to the jurisdiction of the district court by releasing the sequestered property on a forthcoming bond. The decisions cited in support of the argument are Williams v. Gilkeson-Sloss *Page 332 
Commission Co., 45 La. Ann. 1013, 13 So. 394; Hollingsworth v. Atkins Bros., 46 La. Ann. 515, 15 So. 77; and First National Bank v. Johnson, 130 La. 288, 57 So. 930. But, in each of the cases cited, the court acquired jurisdiction by an attachment of the property of a non-resident; and the only question that the court was called upon to decide, or did decide, was that the defendant had submitted to the jurisdiction of the court, ratione personæ, by releasing the property on a bond and by thus substituting a personal obligation for the property. It is not necessary to say now whether those decisions should have unlimited application to cases where the court has acquired jurisdiction over a nonresident by attachment. It is sufficient to say that this is not such a case. Here the court's jurisdiction was limited to the right to entertain a foreclosure of a chattel mortgage, either via executiva or via ordinaria. The jurisdiction of the court was not acquired by virtue of the sequestration of the property, but by virtue of the mortgage and resultant lien on the property. The sequestration of the property was only a conservatory measure, which, unlike an attachment of the property of a nonresident, did not confer jurisdiction. We found, in deciding this case, that the court did not have jurisdiction to render a personal judgment against the defendant, because the cause of action, which was against a foreign corporation, arose in another state, and was not connected with business done by the defendant in this state. In such a case the dissolving of the conservatory writ of sequestration on a forthcoming bond obliges the defendant to return the property or be answerable for the value, but does not confer jurisdiction *Page 333 
ratione personæ, because the writ of sequestration itself does not confer jurisdiction in any respect. See Panstwowe Zaklady Graviozne v. Automobile Insurance Co. (D.C.) 36 F.2d 504, 505; Louisville  Nashville Railroad Co. v. Deutsche Dampfschiffarts-Gesellschaft (D.C.) 43 F.2d 651. We considered all of this in our original consideration of the case, but did not deem it necessary to discuss it, because of the difference between the writ of sequestration and an attachment of the property of a nonresident, with regard to conferring jurisdiction upon the court.
ST. PAUL, J., absent.